                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   CONSORTIUM OF SERVICES                                   CASE NO. C19-0750-JCC
     INNOVATION A/K/A CSI,
10
                                                              ORDER
11                              Plaintiff,
            v.
12
     MICROSOFT CORPORATION,
13
                                Defendant.
14

15

16          This matter comes before the Court on Defendant’s motion to dismiss Plaintiff’s second
17   amended complaint (Dkt. No. 32). Having thoroughly considered the parties’ briefing and the
18   relevant record, the Court finds oral argument unnecessary and hereby GRANTS the motion for
19   the reasons explained herein.
20   I.     BACKGROUND
21          On October 30, 2019, the Court dismissed Plaintiff’s first amended complaint, finding
22   that the complaint and accompanying exhibits failed to establish that Defendant either directly
23   participated in the alleged underlying conduct or was liable under an alter ego theory of liability.
24   (See Dkt. No. 27 at 9–10.) The Court directed Plaintiff to file an amended complaint curing the
25   defects identified by the Court. (Id. at 10.)
26          On November 13, 2019, Plaintiff filed a second amended complaint. (Dkt. No. 28.) The


     ORDER
     C19-0750-JCC
     PAGE - 1
 1   Court previously set forth an extensive recitation of the factual allegations contained in

 2   Plaintiff’s first amended complaint, which largely mirror those in Plaintiff’s second amended

 3   complaint. (See Dkt. No. 27 at 1–7; compare Dkt. No. 20 at 3–19, with Dkt. No. 28 at 3–19.) The

 4   salient changes are Plaintiff’s new allegations that the actions underlying its claims were

 5   undertaken by Defendant’s subsidiaries, acting as Defendant agents. (Compare Dkt. No. 28 at 3,

 6   4–7, 9, 11, 15, with Dkt. No. 20). 1 Defendant now moves to dismiss Plaintiff’s second amended

 7   complaint. (Dkt. No. 32.)

 8   II.     DISCUSSION
 9           A.      Motion to Dismiss Legal Standard
10           A defendant may move for dismissal when a plaintiff “fails to state a claim upon which
11   relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a complaint must
12   contain sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its
13   face. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). A claim has facial plausibility when the
14   plaintiff pleads factual content that allows the court to draw the reasonable inference that the
15   defendant is liable for the misconduct alleged. Id. at 678. The plaintiff is obligated to provide
16   grounds for their entitlement to relief that amount to more than labels and conclusions or a
17   formulaic recitation of the elements of a cause of action. Bell Atl. Corp. v. Twombly, 550 U.S.
18   544, 545 (2007). “[T]he pleading standard Rule 8 announces does not require ‘detailed factual

19   allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

20   accusation.” Iqbal, 556 U.S. at 678. Dismissal under Rule 12(b)(6) “can [also] be based on the

21
             1
                In its second amended complaint, Plaintiff describes its preexisting relationship with
22   Defendant, stating that the parties “worked together in various capacities including signing a
23   Microsoft Academy Service Partner Agreement (the”MASP”) [sic].” (Dkt. No. 28 at 3; see Dkt.
     Nos. 28-1–28-3.) But Plaintiff acknowledges that the MASPs are not at issue in this case, (see
24   Dkt. No. 28 at 3), and by their own terms the MASPs explicitly do not apply to sales of the
     goods at issue in this case or agreements between Plaintiff and third parties, (see Dkt. Nos. 28-1
25   at 2, 4; 28-2 at 2, 4; 28-3 at 2, 4). Similarly, Plaintiff cites an agreement between Defendant and
     Certiport Inc. but does not explain the relevancy of that agreement to this case. (See Dkt. No. 28
26   at 3) (citing Dkt. No. 28-4)

     ORDER
     C19-0750-JCC
     PAGE - 2
 1   lack of a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

 2   Cir. 1988).

 3          Although the court must accept as true a complaint’s well-pleaded facts, conclusory

 4   allegations of law and unwarranted inferences will not defeat an otherwise proper Rule 12(b)(6)

 5   motion. Vasquez v. L.A. Cty., 487 F.3d 1246, 1249 (9th Cir. 2007); Sprewell v. Golden State

 6   Warriors, 266 F.3d 979, 988 (9th Cir. 2001). Moreover, the court may consider documents

 7   attached to the complaint, see United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003), and

 8   need not “accept as true conclusory allegations which are contradicted by documents referred to
 9   in the complaint.” Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295–96 (9th Cir. 1998).
10          B.      Defendant as Proper Party
11          Plaintiff has asserted several grounds it contends establish Defendant’s liability for the
12   underlying events in this case, (see Dkt. No. 28 at 19–26), which Defendant argues do not
13   establish that Defendant is a proper party to this suit, (see Dkt. No. 32 at 13–17). The Court
14   examines each asserted ground in turn.
15                  1. Sale of Defendant’s Goods or Services

16          Plaintiff alleges that Defendant’s subsidiaries acted as Defendant’s agents to conduct

17   business related to Defendant’s products and services, emphasizing that Defendant’s subsidiaries

18   do not “produce any products or services separate from those offered by Defendant and therefore

19   are acting as agents of Defendant to further Defendant’s own business purposes.” (Id. at 19, 22,

20   24.)

21          “It is a general principle of corporate law deeply ingrained in our economic and legal

22   systems that a parent corporation (so called because of control through ownership of another

23   corporation’s stock) is not liable for the acts of its subsidiaries.” United States v. Bestfoods, 524

24   U.S. 51, 61 (1998). But a parent corporation may be liable for the acts of a subsidiary when “the

25   parent exercise[s] total control over the subsidiary, well beyond the normal control exercised by

26   parents over subsidiaries,” and thereby renders the subsidiary an agent of the parent.


     ORDER
     C19-0750-JCC
     PAGE - 3
 1   Campagnolo S.R.L. v. Full Speed Ahead, Inc., Case No. C08-1372-RSM, Dkt. No. 331 at 12

 2   (W.D. Wash. 2010), aff’d, 447 F. App’x 814 (9th Cir. 2011). To evaluate whether a subsidiary is

 3   properly considered an agent of its parent corporation, the court looks to whether the parent

 4   exercises “complete domination,” the subsidiary is a shell corporation, or the parent uses its

 5   ownership interest to “command rather than merely cajole” the subsidiary. Id. (quoting Japan

 6   Petroleum v. Ashland Oil, Inc., 456 F. Supp. 831, 845 (D.Del. 1978); Esmark, Inc. v. Nat’l Labor

 7   Relations Bd., 887 F.2d 739, 757 (7th Cir. 1989)). Alternatively, a parent may be liable under a

 8   direct participant theory if a plaintiff establishes the “parent’s specific direction or authorization
 9   of the manner in which an activity is undertaken and [the] foreseeability” of any resultant injury.
10   Forsythe v. Clark USA, Inc., 224 Ill.2d 274, 289 (Ill. 2007) (reviewing and synthesizing state and
11   federal case law analyzing when a parent corporation may be held liable for the actions of its
12   subsidiary).
13          Plaintiff’s allegation that Defendant’s subsidiaries sold Defendant’s products and
14   services, standing alone, is insufficient to establish a plausible claim that Defendant’s
15   subsidiaries were thus acting as Defendant’s agents during the events at issue. See, e.g.,
16   whiteCryption Corp. v. Arxan Techs., Inc., 2016 WL 3275944, slip op. at 1, 11 (N.D. Cal. 2016)
17   (concluding that plaintiff’s factual allegations as to subsidiary’s status as parent corporation’s
18   agent, including subsidiary’s sale of parent corporation’s software technology and use of internet

19   addresses with parent corporation’s name, and the substantial roles of the parent corporation’s

20   officers in the subsidiary’s business dealings, were insufficient to establish plausible claim of

21   agency liability); (see Dkt. No. 28 at 19, 22, 24). Plaintiff has not otherwise asserted specific

22   factual allegations that Defendant exercised “complete domination” over its subsidiaries, that

23   Defendant’s subsidiaries are shell corporations, that Defendant used its ownership interest to

24   “command” its subsidiaries, or that Defendant directed or authorized the subsidiaries’ actions in

25   this case. See Japan Petroleum, 456 F. Supp. at 845; Esmark, Inc., 887 F.2d at 757; Forsythe,

26   224 Ill.2d at 289; (see generally Dkt. No. 28). Plaintiff’s response to Defendant’s motion does


     ORDER
     C19-0750-JCC
     PAGE - 4
 1   not direct the Court to additional relevant factual allegations in the second amended complaint or

 2   provide legal authority demonstrating that the mere sale of a parent corporation’s goods or

 3   services establishes a subsidiary as an agent of the parent corporation. (See Dkt. No. 35 at 2, 5–

 4   6.) Therefore, Plaintiff has not established a plausible claim that Defendant may be held liable

 5   for its subsidiaries’ actions based on its subsidiaries’ sale of Defendant’s goods or services.

 6                  2. Vicarious Liability – Actual Authority

 7          Plaintiff asserts that Defendant conferred actual authority on its subsidiaries Microsoft

 8   Arabia, Microsoft Ireland, and Microsoft Germany and thus is vicariously liable for those
 9   entities’ relevant actions, citing a cooperation agreement between Plaintiff and Microsoft Arabia
10   which provides that Microsoft Arabia “represents Global Microsoft . . . in” Saudi Arabia. (See
11   Dkt. Nos. 28 at 19–20, 22–25; 28-12 at 2.)
12          A principal may be liable for its agent’s actions when the agent has either express or
13   implied actual authority to act on the principal’s behalf. See Salyers v. Metro. Life Ins. Co., 871
14   F.3d 934, 940 (9th Cir. 2017) (citing Restatement (Third) of Agency § 2 intro. Note (2006));
15   accord King v. Riveland, 886 P.2d 160, 165 (Wash. 1994). “Express actual authority derives
16   from an act specifically mentioned to be done in a written or oral communication,” whereas
17   “[i]mplied actual authority comes from a general statement of what the agent is supposed to do;
18   an agent is said to have the implied authority to do acts consistent with that direction.” Salyers,

19   871 F.3d at 940 (quoting NLRB v. District Council of Iron Workers of the State of California and

20   Vicinity, 124 F.3d 1094, 1098 (9th Cir. 1997)). Both forms of actual authority depend “on the

21   objective manifestations made by the principal to the agent.” Revitalization Partners, LLC v.

22   Equinix, Inc., Case No. C16-1367-JLR, Dkt. No. 22 at 9 (W.D. Wash. 2017).

23          The document cited by Plaintiff contains, at best, Microsoft Arabia’s representation that it

24   was acting on Defendant’s behalf. (See Dkt. Nos. 28 at 20, 23–25; 28-12 at 2.) It does not

25   evidence an objective manifestation by Defendant to Microsoft Arabia regarding Microsoft

26   Arabia’s express or implied actual authority to act on Defendant’s behalf. (See Dkt. No. 28-12.)


     ORDER
     C19-0750-JCC
     PAGE - 5
 1   The second amended complaint does not allege any other objective manifestation made by

 2   Defendant to its subsidiaries sufficient to confer expressed or implied actual authority upon

 3   them. (See generally Dkt. No. 28.) And Plaintiff’s response to Defendant’s motion again fails to

 4   direct the Court to relevant factual allegations or legal authority. (See Dkt. No. 35 at 5.)

 5   Therefore, Plaintiff has not established a plausible claim that Defendant conferred actual

 6   authority upon its subsidiaries and thus may be held liable for the actions underlying Plaintiff’s

 7   claims.

 8                    3. Vicarious Liability – Apparent Authority
 9             Plaintiff asserts that Defendant conferred apparent authority upon its subsidiaries and

10   thus is vicariously liable for those subsidiaries’ relevant actions. (See Dkt. No. 28 at 20, 23, 25.)

11   Plaintiff specifically asserts that Defendant affirmatively held out its subsidiaries as having

12   authority to act on its behalf, citing Defendant’s subsidiaries’ use of “@microsoft.com” email

13   addresses during their interactions with Plaintiff. (See id.)

14             “Apparent authority depends on the principal’s objective manifestations of the agent’s

15   authority to the third party claiming apparent authority.” Revitalization Partners, LLC, Case No.

16   C16-1367-JLR, Dkt. No. 22 at 9; accord D.L.S. v. Maybin, 121 P.3d 1210, 1214 (Wash. Ct. App.

17   2005). “Such manifestations much cause the third party to actually or subjectively believe that

18   the agent has the authority to act for the principal, and that belief must be objectively

19   reasonable.” Revitalization Partners, LLC, Case No. C16-1367-JLR, Dkt. No. 22 at 9. An

20   individual or entity’s use of a corporation’s email address is insufficient to convey apparent

21   authority upon that individual or entity. See, e.g., whiteCryption Corp., 2016 WL 3275944, slip

22   op. at 1, 11; Spam Arrest, LLC v. Replacements, Ltd., Case No. C12-0481-RAJ, Dkt. No. 91-1 at

23   17 (W.D. Wash. 2013) (“As a matter of law, Sentient Jet’s authorization for its employees to use

24   its email addresses did not vest them with actual or apparent authority to enter the Sender

25   Agreement.”).

26             Defendant’s subsidiaries’ use of “@microsoft.com” email addresses is insufficient to


     ORDER
     C19-0750-JCC
     PAGE - 6
 1   establish that they were acting with apparent authority during their interactions with Plaintiff. See

 2   whiteCryption Corp., 2016 WL 3275944, slip op. at 11l; Spam Arrest, LLC, Case No. C12-0481-

 3   RAJ, slip op. at 9. And while Plaintiff conclusively asserts that “Defendant affirmatively held

 4   Defendant’s agents out as having authority to act on the Defendant’s behalf” during the

 5   negotiations between Defendant’s subsidiaries and Plaintiff, (see Dkt. No. 28 at 20, 23, 25), the

 6   second amended complaint does not set forth factual allegations supporting this assertion, (see

 7   id. at 3–19). Similarly, the many exhibits attached to Plaintiff’s second amended complaint do

 8   not evidence an objective manifestation by Defendant to Plaintiff regarding the authority of
 9   Defendant’s subsidiaries to act on Defendant’s behalf. (See Dkt. Nos. 28-1–28-47.) Again,
10   Plaintiff’s response to Defendant’s motion does not direct the Court to relevant factual
11   allegations in the second amended complaint or applicable legal authority. (See Dkt. No. 35 at
12   6.) 2 Therefore, Plaintiff has not established a plausible claim that Defendant conferred apparent
13   authority upon its subsidiaries and thus may be held liable for the actions underlying Plaintiff’s

14   claims. 3

15
             2
               In its response, Plaintiff argues that “[t]hese email addresses were issued by Defendant,
16   to its subsidiaries, in an attempt to bestow an expectation of authority that derived from
17   Defendant. That expectation of authority assuaged CSI into contacting [sic] with Defendant’s
     subsidiaries. CSI would have no reason to uncover this deception given their previous working
18   relationships and interactions.” (Dkt. No. 35 at 6.)
             3
19             Plaintiff’s second amended complaint periodically alleges that Defendant’s subsidiaries
     acted as its agents in the events underlying Plaintiff’s claims. (See, e.g., Dkt. No. 28 at 7)
20   (“Microsoft Arabia, acting as agent for Defendant, signed a Memorandum of Understanding . . .
     with TVTC.”). But as discussed above, Plaintiff has not established a plausible claim that
21   Defendant’s subsidiaries were in fact acting as Defendant’s agents during the events at issue. See
     supra Sections II.B.1–II.B.3. Plaintiff’s conclusory allegations are insufficient to establish a
22   plausible claim as to an agency relationship between Defendant and its subsidiaries such that
23   Defendant may be held liable for its subsidiaries’ actions. See Iqbal, 556 U.S. at 678; Balistreri,
     901 F.2d at 699.
24            In its response to Defendant’s motion to dismiss, Plaintiff argues that it has pleaded that
25   Defendant maintained a policy of only selling volume licenses to governmental or academic
     institutions and that either Defendant or its agents listed TVTC as the customer to circumvent
26   this policy, thereby causing Plaintiff’s damages. (See Dkt. No. 35 at 6; see also Dkt. No. 28 at 6.)
     But the volume license agreement summary cited by Plaintiff was sent by Microsoft Ireland

     ORDER
     C19-0750-JCC
     PAGE - 7
 1          In sum, while Plaintiff describes Defendant’s arguments as an “attempt to deflect and

 2   shirk its responsibility through a highly sophisticated legal shell game whereby harmed parties

 3   act in good faith, only to never see the shells turned over,” (see Dkt. No. 35 at 1), the second

 4   amended complaint does not plausibly establish Defendant’s participation in or liability for the

 5   underlying actions at issue in this case. See Iqbal, 556 U.S. at 678. Therefore, Plaintiff has failed

 6   to state a claim upon which relief may be granted. See Fed. R. Civ. P. 12(b)(6). 4

 7          C.      Jurisdictional Discovery

 8          In its response to Defendant’s motion to dismiss, Plaintiff asks the Court for leave to
 9   conduct jurisdictional discovery. (See Dkt. No. 35 at 2, 10.) Generally, jurisdictional discovery
10   may be granted where a defendant challenges the court’s personal jurisdiction over it. See Puget
11   Sound Surgical Ctr., P.S. v. Aetna Life Ins. Co., Case No. C17-1190-JLR, Dkt. No. 61 at 17
12   (W.D. Wash. 2018). Accordingly, jurisdictional discovery is appropriate where “pertinent facts
13   bearing on the question of jurisdiction are controverted or whether a more satisfactory showing
14   of the facts is necessary.” Butcher’s Union Local No. 498, United Food and Commercial
15   Workers v. SDC Inv., Inc, 788 F.2d 535, 540 (9th Cir. 1986) (quoting Data Disc, Inc. v. Systems
16   Technology Associates, Inc., 557 F.2d 1280, 1285 n.1 (9th Cir. 1977)).
17          Defendant has not challenged the Court’s jurisdiction. (See Dkt. No. 38 at 12.) And
18
     Operations Limited, not Defendant. (See Dkt. No. 28-11 at 2–3.) Plaintiff’s bare assertion that it
19   was Defendant who listed TVTC as the customer on the volume license summary despite the
     document being sent by Microsoft Ireland, and who did so to circumvent Defendant’s own
20   policy and boost its earnings, is insufficient to establish a plausible claim against Defendant. See
21   Iqbal, 556 U.S. at 678; Steckman, 143 F.3d at 1295–96. And to the extent that Plaintiff is
     attempting to argue that Defendant exercised sufficient control over its subsidiaries to render
22   them its agents, the existence of a general policy set by a parent corporation is insufficient to
     establish an agency relationship between it and its subsidiaries. See Bestfoods, 524 U.S. at 72;
23   whiteCryption Corp., 2015 WL 3799585, slip op. at 2; Bowoto v. Chevron Texaco Corp., 312 F.
     Supp. 2d 1229, 1235 (N.D. Cal. 2004).
24
            4
              As Plaintiff has failed to establish that Defendant is a proper party to this action, the
25   Court does not address whether Plaintiff’s claims of fraud, breach of contract, or violation of the
     Washington Consumer Protection Act are subject to dismissal under Rule 12(b)(6). (See Dkt. No.
26   28 at 19–26.)

     ORDER
     C19-0750-JCC
     PAGE - 8
 1   Plaintiff’s request for leave to conduct jurisdictional discovery is bereft of any citation to the

 2   record or substantive argument establishing either that facts pertinent to the question of

 3   jurisdiction are controverted or that a more satisfactory showing of jurisdictional facts is

 4   necessary. See Butcher’s Union Local No. 498, 788 F.2d at 540; (Dkt. No. 35 at 2, 10).

 5   Therefore, Plaintiff’s request for leave to conduct jurisdictional discovery is DENIED.

 6   III.   CONCLUSION

 7          For the foregoing reasons, Defendant’s motion to dismiss Plaintiff’s second amended

 8   complaint (Dkt. No. 32) is GRANTED. Because Plaintiff’s claims against Defendant have now
 9   been asserted three times and been dismissed twice for failure to state a claim upon which relief
10   may be granted as to Defendant, and because Plaintiff has not demonstrated that it will be able to
11   cure the deficiencies identified by the Court if granted further opportunities to amend its claims,
12   Plaintiff’s claims are DISMISSED with prejudice as to Defendant Microsoft Corporation. Callan
13   v. Motricity Inc., Case No. C11-1340-TSZ, Dkt. No. 124 at 16 (W.D. Wash. 2013), aff’d sub
14   nom. Mosco v. Motricity, Inc., 649 F. App’x 526 (9th Cir. 2016).
15          DATED this 24th day of February 2020.




                                                            A
16

17

18
                                                            John C. Coughenour
19                                                          UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C19-0750-JCC
     PAGE - 9
